DETAILED ACTION
Status of Claims
1. 	This action is in response to Applicant’s Request for Reconsideration dated 03/22/2022.
2.	Claims 7, 17-21, 26-27, 32-34 are currently pending.
3.	Claim 7 has been amended.
4.	Claims 1-6, 8-16, 22-25, and 28-31 have been cancelled.

Claim Rejections - 35 USC § 103
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




REJECTION #1
7.	Claims 7, 17-21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800), Cooke et al (US 2007/0158305), and/or Ye (US 5,891,348).
Regarding claim 7:
	Ishizuka teaches a plasma etching apparatus (etching apparatus) for etching a wafer (object, 22) using plasma [fig 5 & col 6, lines 11-23], the apparatus (etching apparatus) including: a first chamber (first chamber, 10), a first plasma production source (loop antenna, 32) and a first gas supply (gas inlet pipe, 14) for introducing a supply of gas (gas source, 15) into the first chamber (first chamber, 10), wherein the first plasma production source (loop antenna, 32) is disposed around the first chamber (first chamber, 10) [fig 5 & col 3, lines 29-38 and col 4, lines 11-23]; a second chamber (second chamber, 60), a second plasma production source (coil, 72) and a second gas supply (gas inlet pipes, 66) for introducing a supply of gas (gas source, 17) into the second chamber (second chamber, 60) [fig 5 & col 6, lines 24-34 and 42-60], the second gas supply (gas source, 17) being independently controllable (via controller 50) of the first gas supply (gas inlet pipe, 14) [fig 5 & col 7, lines 19-21], wherein the second plasma production source (coil, 72) is disposed around the second chamber (second chamber, 60) [fig 5 & col 6, lines 24-34 and 42-60]; a workpiece support (support table, 20) positioned in the second chamber (second chamber, 60) [fig 5 & col 6, lines 61-66]; and the second chamber (second chamber, 60) has a chamber wall including a side section (wall of upper chamber 62) above the workpiece support (support table, 20) [fig 5 & col 6, lines 24-34 and 61-66], the second plasma production source (coil, 72) and the second gas supply (gas inlet pipes, 66) are positioned relative to the second chamber (second chamber, 60) to produce a plasma within the second chamber (second chamber, 60) adjacent the side section of the chamber wall (wall of upper chamber 62) [fig 5 & col 6, lines 24-34 and 42-60], and wherein the workpiece support (20) is wider than a diameter of the side section of the second chamber (see annotated fig 5 below) [fig 5 & col 6, lines 61-66].

    PNG
    media_image1.png
    576
    511
    media_image1.png
    Greyscale

	Ishizuka does not teach at least one wafer edge region protection element disposed on the workpiece support for protecting the edge of a wafer and/or a region outwardly circumjacent to the edge of the wafer, wherein the at least one wafer edge region protection element has a first wall disposed parallel to a surface of the workpiece support and a second wall extending from the first wall to the surface of the workpiece support, and wherein the at least one wafer edge region protection element extends inwardly into the chamber to a first vertical plane.
Wongsenakhum teaches at least one wafer edge region protection element (ring, 106) disposed on the workpiece support (pedestal, 104) for protecting the edge of the wafer and/or a region outwardly circumjacent to the edge of the wafer (may be placed over the wafer as an exclusion ring), wherein the at least one wafer edge region protection element (ring, 106) has a first wall (top wall of 106) disposed parallel to a surface of the workpiece support (top surface of 104) and a second wall (sidewall of 106) extending from the first wall (top wall of 106) to the surface of the workpiece support (top surface of 104) [fig 1A & col 2, lines 26-49], and wherein the at least one wafer edge region protection element (ring, 106) extends inwardly into the chamber to a first vertical plane (may be placed over the wafer as an exclusion ring) [fig 1A & col 2, lines 26-49].
Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
	Ishizuka modified by Wongsenakhum does not teach a plurality of gas flow pathway defining elements for defining a gas flow pathway in the vicinity of the wafer when positioned on the workpiece support, and in which the gas flow pathway defining elements include at least one auxiliary element spaced apart from the at least one wafer edge region protection element to define the gas flow pathway, and the at least one auxiliary element extends radially inward to the vertical plane directly from the side section of the chamber wall of the second chamber over the at least one wafer edge protection element as spaced vertically therefrom such that the at least one auxiliary element and the at least one wafer edge protection element delimit the gas flow pathway, wherein the gas flow pathway extends radially relative to the second chamber, and wherein a bottom wall of the at least one auxiliary element opposite the at least one wafer edge region protection element is parallel to the surface of the workpiece support, wherein the at least one auxiliary element defines a first top wall disposed directly on the chamber wall parallel to the surface of the workpiece support and a second top wall extending directly from the first top wall toward the vertical plane at a non-parallel and non-perpendicular angle relative to the surface of the workpiece support, wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle.
	Cooke teaches a plurality of gas flow pathway defining elements (guide, 12, and edge of substrate support 6) for defining a gas flow pathway (gap) in the vicinity of the wafer (substrate, 8) when positioned on the workpiece support (substrate support, 6) [fig 1, 6 & 0057, 0082], and in which the gas flow pathway defining elements (12/ edge of substrate support 6) include at least one auxiliary element (guide, 12) spaced apart from the workpiece support edge (edge of substrate support 6) to define the gas flow pathway (gap) [fig 1, 6 & 0057, 0082], and the at least one auxiliary element (guide, 12) extends radially inward to the vertical plane (aperture is approximately the same diameter as that of the substrate) directly from the side section of the chamber wall of the second chamber (contact with the wall of the chamber within intermediate region, 11) over the workpiece support edge (edge of substrate support 6) as spaced vertically therefrom such that the at least one auxiliary element (12) and the workpiece support edge (edge of substrate support 6) delimit the gas flow pathway (gap) [fig 1, 6 & 0057, 0063, 0082], wherein the gas flow pathway (gap) extends radially (along radius) relative to the second chamber (intermediate region, 11) [fig 1, 6 & 0057, 0082], and wherein a bottom wall of the at least one auxiliary element (bottom surface of 12) opposite the workpiece support edge (edge of substrate support 6) is parallel to the surface of the workpiece support (see fig 6) [fig 1, 6 & 0057, 0082], wherein the at least one auxiliary element (guide, 12) defines a first top wall (radially outer top wall) disposed directly on the chamber wall (sidewall of 2) parallel to the surface of the workpiece support (the guide may take a number of other forms, for example as a funnel – it is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending) and a second top wall (top obliquely oriented wall) extending directly from the first top wall (radially outer top wall) toward the vertical plane at a non-parallel and non-perpendicular angle (see fig 6) relative to the surface of the workpiece support (top surface of 6), wherein the first top wall (uppermost section of 12) of the at least one auxiliary element (12) intersect the chamber wall at an approximately perpendicular angle (the guide may take a number of other forms, for example as a funnel – it is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending) [fig 1, 6 & 0026].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Additionally/alternatively, Ye teaches at least one auxiliary element (focus ring, 90) defines a first top wall (radially outer top wall of 90) disposed directly on the chamber wall (90 can be designed as a fixed ring structure attached to the sidewall 35 of the process chamber 30) parallel to the surface of the workpiece support (see fig 2) and a second top wall (containment wall, 95) extending directly from the first top wall (radially outer top wall of 90) toward the vertical plane at a non-parallel and non-perpendicular angle (forms an angle alpha) relative to the surface of the workpiece support (see fig 2) [fig 2 & col 4, lines 8-42].
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one auxiliary element of modified Ishizuka with the auxiliary element shape of Ye to guide the flow of fresh reactive process gas species to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42].
Finally, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth above, it would have been obvious to modify the at least one wafer edge region protection element of modified Ishizuka (12 of Cooke) with the shape depicted in fig 2 of Ye. It is noted that such a modification results in a structure “wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle”.
Regarding claim 17:
Ishizuka does not teach the at least one wafer edge region protection element is an annular wafer edge protection device.
Wongsenakhum teaches the at least one wafer edge region protection element (106) is an annular wafer edge protection device (ring) [fig 1A & col 2, lines 26-49].
Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
Regarding claims 18-19:
Ishizuka modified by Wongsenakhum does not teach the at least one auxiliary element includes one or more baffles; and the at least one auxiliary element is an annular baffle. 
Cooke teaches the at least one auxiliary element (guide, 12) includes one or more baffles (arranged effectively as a funnel) [fig 1, 6 & 0057]; and the at least one auxiliary element (guide, 12) is an annular baffle (frusto-conical guide arranged effectively as a funnel) [fig 1, 6 & 0057].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Regarding claim 20:
Modified Ishizuka discloses the claimed invention except for "in which among radially inner and outer portions of the at least one wafer edge region protection element, the at least one auxiliary element is positioned over only the radially inner portion of the at least one wafer edge region protection element”.  It would have been an obvious matter of design choice to position the at least one auxiliary element over only the radially inner portion of the at least one wafer edge protection region element, since applicant has not disclosed that said position solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the at least one auxiliary element over both the radially inner and outer portions of the at least one wafer edge protection region element [MPEP 2144.04].
Regarding claim 21:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Ye teaches at least one auxiliary element (focus ring, 90) is spaced apart from the at least one wafer edge region protection element (see edge ring depicted in fig 2) to define a gap (channel, 100) of between 2 and 80 mm (inlet width w is preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 27:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Ye teaches at least one wafer edge region protection element (see edge ring depicted in fig 2) is spaced vertically from the at least one auxiliary element (focus ring, 90) by a distance (inlet width w) from 5 mm to 50 mm (preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 33:
Modified Ishizuka teaches the at least one wafer edge region protection element (ring, 106) further includes a third wall (radially inner sidewall of 106) extending from the first wall (top wall of 106) toward the surface of the workpiece support (top surface of 104) and a fourth wall (horizontal bottom wall of 106) extending from the third wall (radially inner sidewall of 106) that is disposed parallel to and spaced apart (see fig 1A) from the surface of the workpiece support (top surface of 104) [Wongsenakhum - fig 1A & col 2, lines 26-49].
8.	Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-20, and 33 above, and further in view of Yamamoto (US 2011/0226181) with substantiating evidence provided by Koshiishi et al (US 5,919,332).
	The limitations of claims 7, 17-20, and 33 have been set forth above.
Regarding claim 21:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Yamamoto teaches at least one auxiliary element (orifice forming member, 96) is spaced apart from the at least one wafer edge region protection element (cover ring, 76) to define a gap (vertical width, L2) of between 2 and 80 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
Regarding claim 27:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Yamamoto teaches at least one wafer edge region protection element (cover ring, 76) is spaced vertically from the at least one auxiliary element (orifice forming member, 96) by a distance (vertical width, L2) from 5 mm to 50 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
9.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Kessels et al (US 2010/0003827).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 26:
Modified Ishizuka teaches a pump (vacuum pump, 19) and an exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10], wherein the pump (vacuum pump, 19) is in fluid communication with the gas flow pathway (defined between 106 and 12 of Wongsenakhum and Cooke, respectively) via the exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10].
Modified Ishizuka does not specifically disclose a gate valve on the exhaust line.
Kessels teaches a gate valve (gate valve) on the exhaust line (see fig 5) [fig 5 & 0045].
Modified Ishizuka and Kessels are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with a gate valve, as in Kessels, to control the pressure within the apparatus [Kessels - 0045].
10.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Iwai (US 2010/0216313).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 32:
Modified Ishizuka does not specifically teach a frame disposed between the at least one wafer edge region protection element and the workpiece support.
Iwai teaches a frame (holder frame, 6) disposed between the wafer edge region protection element (dielectric cover member, 40) and the workpiece support (300) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].
Regarding claim 34:
Modified Ishizuka does not specifically teach a frame disposed between the first wall of the at least one wafer edge region protection element and the surface of the workpiece support and between the second wall and the third wall of the at least one wafer edge region protection element.
Iwai teaches a frame (holder frame, 6) disposed between the first wall of the at least one wafer edge region protection element (top surface of 40) and the surface of the workpiece support (300) and between the second wall (radially outer wall) and the third wall (radially inner wall) of the at least one wafer edge region protection element (dielectric cover member, 40) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].


















REJECTION #2
11.	Claims 7, 17-21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Yamamoto (US 2011/0226181), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348).
Regarding claim 7:
	Ishizuka teaches a plasma etching apparatus (etching apparatus) for etching a wafer (object, 22) using plasma [fig 5 & col 6, lines 11-23], the apparatus (etching apparatus) including: a first chamber (first chamber, 10), a first plasma production source (loop antenna, 32) and a first gas supply (gas inlet pipe, 14) for introducing a supply of gas (gas source, 15) into the first chamber (first chamber, 10), wherein the first plasma production source (loop antenna, 32) is disposed around the first chamber (first chamber, 10) [fig 5 & col 3, lines 29-38 and col 4, lines 11-23]; a second chamber (second chamber, 60), a second plasma production source (coil, 72) and a second gas supply (gas inlet pipes, 66) for introducing a supply of gas (gas source, 17) into the second chamber (second chamber, 60) [fig 5 & col 6, lines 24-34 and 42-60], the second gas supply (gas source, 17) being independently controllable (via controller 50) of the first gas supply (gas inlet pipe, 14) [fig 5 & col 7, lines 19-21], wherein the second plasma production source (coil, 72) is disposed around the second chamber (second chamber, 60) [fig 5 & col 6, lines 24-34 and 42-60]; a workpiece support (support table, 20) positioned in the second chamber (second chamber, 60) [fig 5 & col 6, lines 61-66]; and the second chamber (second chamber, 60) has a chamber wall including a side section (wall of upper chamber 62) above the workpiece support (support table, 20) [fig 5 & col 6, lines 24-34 and 61-66], the second plasma production source (coil, 72) and the second gas supply (gas inlet pipes, 66) are positioned relative to the second chamber (second chamber, 60) to produce a plasma within the second chamber (second chamber, 60) adjacent the side section of the chamber wall (wall of upper chamber 62) [fig 5 & col 6, lines 24-34 and 42-60].
Ishizuka does not specifically teach the workpiece support is wider than a diameter of the side section of the second chamber.
Yamamoto teaches the workpiece support (placing table, 28) is wider than (see fig 2) a diameter of a side section of the second chamber (S – defined by inner diameter of 90) [fig 2 & 0069].
Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the workpiece support of modified Ishizuka to be wider than a diameter of the chamber directly thereabove (second chamber of Ishizuka), as in Yamamoto, to narrow the path area of exhausted atmosphere which appropriately prolongs the maintaining time of processing gas to improve the film forming speed and in-plane uniformity [Yamamoto – 0017].
	Ishizuka modified by Yamamoto does not teach at least one wafer edge region protection element disposed on the workpiece support for protecting the edge of a wafer and/or a region outwardly circumjacent to the edge of the wafer, wherein the at least one wafer edge region protection element has a first wall disposed parallel to a surface of the workpiece support and a second wall extending from the first wall to the surface of the workpiece support, and wherein the at least one wafer edge region protection element extends inwardly into the chamber to a first vertical plane.
Wongsenakhum teaches at least one wafer edge region protection element (ring, 106) disposed on the workpiece support (pedestal, 104) for protecting the edge of the wafer and/or a region outwardly circumjacent to the edge of the wafer (may be placed over the wafer as an exclusion ring), wherein the at least one wafer edge region protection element (ring, 106) has a first wall (top wall of 106) disposed parallel to a surface of the workpiece support (top surface of 104) and a second wall (sidewall of 106) extending from the first wall (top wall of 106) to the surface of the workpiece support (top surface of 104) [fig 1A & col 2, lines 26-49], and wherein the at least one wafer edge region protection element (ring, 106) extends inwardly into the chamber to a first vertical plane (may be placed over the wafer as an exclusion ring) [fig 1A & col 2, lines 26-49].
Modified Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
	Ishizuka modified by and Yamamoto Wongsenakhum does not teach a plurality of gas flow pathway defining elements for defining a gas flow pathway in the vicinity of the wafer when positioned on the workpiece support, and in which the gas flow pathway defining elements include at least one auxiliary element spaced apart from the at least one wafer edge region protection element to define the gas flow pathway, and the at least one auxiliary element extends radially inward to the vertical plane directly from the side section of the chamber wall of the second chamber over the at least one wafer edge protection element as spaced vertically therefrom such that the at least one auxiliary element and the at least one wafer edge protection element delimit the gas flow pathway, wherein the gas flow pathway extends radially relative to the second chamber, and wherein a bottom wall of the at least one auxiliary element opposite the at least one wafer edge region protection element is parallel to the surface of the workpiece support, wherein the at least one auxiliary element defines a first top wall disposed directly on the chamber wall parallel to the surface of the workpiece support and a second top wall extending directly from the first top wall toward the vertical plane at a non-parallel and non-perpendicular angle relative to the surface of the workpiece support, wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle.
	Cooke teaches a plurality of gas flow pathway defining elements (guide, 12, and edge of substrate support 6) for defining a gas flow pathway (gap) in the vicinity of the wafer (substrate, 8) when positioned on the workpiece support (substrate support, 6) [fig 1, 6 & 0057, 0082], and in which the gas flow pathway defining elements (12/ edge of substrate support 6) include at least one auxiliary element (guide, 12) spaced apart from the workpiece support edge (edge of substrate support 6) to define the gas flow pathway (gap) [fig 1, 6 & 0057, 0082], and the at least one auxiliary element (guide, 12) extends radially inward to the vertical plane (aperture is approximately the same diameter as that of the substrate) directly from the side section of the chamber wall of the second chamber (contact with the wall of the chamber within intermediate region, 11) over the workpiece support edge (edge of substrate support 6) as spaced vertically therefrom such that the at least one auxiliary element (12) and the workpiece support edge (edge of substrate support 6) delimit the gas flow pathway (gap) [fig 1, 6 & 0057, 0063, 0082], wherein the gas flow pathway (gap) extends radially (along radius) relative to the second chamber (intermediate region, 11) [fig 1, 6 & 0057, 0082], and wherein a bottom wall of the at least one auxiliary element (bottom surface of 12) opposite the workpiece support edge (edge of substrate support 6) is parallel to the surface of the workpiece support (see fig 6) [fig 1, 6 & 0057, 0082], wherein the at least one auxiliary element (guide, 12) defines a first top wall (radially outer top wall) disposed directly on the chamber wall (sidewall of 2) parallel to the surface of the workpiece support (the guide may take a number of other forms, for example as a funnel – it is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending) and a second top wall (top obliquely oriented wall) extending directly from the first top wall (radially outer top wall) toward the vertical plane at a non-parallel and non-perpendicular angle (see fig 6) relative to the surface of the workpiece support (top surface of 6), wherein the first top wall (uppermost section of 12) of the at least one auxiliary element (12) intersect the chamber wall at an approximately perpendicular angle (the guide may take a number of other forms, for example as a funnel – it is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending) [fig 1, 6 & 0026].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Additionally/alternatively, Ye teaches at least one auxiliary element (focus ring, 90) defines a first top wall (radially outer top wall of 90) disposed directly on the chamber wall (90 can be designed as a fixed ring structure attached to the sidewall 35 of the process chamber 30) parallel to the surface of the workpiece support (see fig 2) and a second top wall (containment wall, 95) extending directly from the first top wall (radially outer top wall of 90) toward the vertical plane at a non-parallel and non-perpendicular angle (forms an angle alpha) relative to the surface of the workpiece support (see fig 2) [fig 2 & col 4, lines 8-42].
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one auxiliary element of modified Ishizuka with the auxiliary element shape of Ye to guide the flow of fresh reactive process gas species to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42].
Finally, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth above, it would have been obvious to modify the at least one wafer edge region protection element of modified Ishizuka (12 of Cooke) with the shape depicted in fig 2 of Ye. It is noted that such a modification results in a structure “wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle”.
Regarding claim 17:
Ishizuka modified by Yamamoto does not teach the at least one wafer edge region protection element is an annular wafer edge protection device.
Wongsenakhum teaches the at least one wafer edge region protection element (106) is an annular wafer edge protection device (ring) [fig 1A & col 2, lines 26-49].
Modified Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
Regarding claims 18-19:
Ishizuka modified by Yamamoto and Wongsenakhum does not teach the at least one auxiliary element includes one or more baffles; and the at least one auxiliary element is an annular baffle. 
Cooke teaches the at least one auxiliary element (guide, 12) includes one or more baffles (arranged effectively as a funnel) [fig 1, 6 & 0057]; and the at least one auxiliary element (guide, 12) is an annular baffle (frusto-conical guide arranged effectively as a funnel) [fig 1, 6 & 0057].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Regarding claim 20:
Modified Ishizuka discloses the claimed invention except for "in which among radially inner and outer portions of the at least one wafer edge region protection element, the at least one auxiliary element is positioned over only the radially inner portion of the at least one wafer edge region protection element”.  It would have been an obvious matter of design choice to position the at least one auxiliary element over only the radially inner portion of the at least one wafer edge protection region element, since applicant has not disclosed that said position solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the at least one auxiliary element over both the radially inner and outer portions of the at least one wafer edge protection region element [MPEP 2144.04].
Regarding claim 21:
Ishizuka does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm.
Yamamoto teaches at least one auxiliary element (orifice forming member, 96) is spaced apart from the at least one wafer edge region protection element (cover ring, 76) to define a gap (vertical width, L2) of between 2 and 80 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Ishizuka with the gap between the at least one auxiliary element and the at least one wafer edge region protection element of Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089].
Similarly, Ye teaches at least one auxiliary element (focus ring, 90) is spaced apart from the at least one wafer edge region protection element (see edge ring depicted in fig 2) to define a gap (channel, 100) of between 2 and 80 mm (inlet width w is preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 27:
Ishizuka does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Yamamoto teaches at least one wafer edge region protection element (cover ring, 76) is spaced vertically from the at least one auxiliary element (orifice forming member, 96) by a distance (vertical width, L2) from 5 mm to 50 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Ishizuka with the gap between the at least one auxiliary element and the at least one wafer edge region protection element of Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089].
Similarly, Ye teaches at least one wafer edge region protection element (see edge ring depicted in fig 2) is spaced vertically from the at least one auxiliary element (focus ring, 90) by a distance (inlet width w) from 5 mm to 50 mm (preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 33:
Modified Ishizuka teaches the at least one wafer edge region protection element (ring, 106) further includes a third wall (radially inner sidewall of 106) extending from the first wall (top wall of 106) toward the surface of the workpiece support (top surface of 104) and a fourth wall (horizontal bottom wall of 106) extending from the third wall (radially inner sidewall of 106) that is disposed parallel to and spaced apart (see fig 1A) from the surface of the workpiece support (top surface of 104) [Wongsenakhum - fig 1A & col 2, lines 26-49].
12.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Yamamoto (US 2011/0226181), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Kessels et al (US 2010/0003827).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 26:
Modified Ishizuka teaches a pump (vacuum pump, 19) and an exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10], wherein the pump (vacuum pump, 19) is in fluid communication with the gas flow pathway (defined between 106 and 12 of Wongsenakhum and Cooke, respectively) via the exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10].
Modified Ishizuka does not specifically disclose a gate valve on the exhaust line.
Kessels teaches a gate valve (gate valve) on the exhaust line (see fig 5) [fig 5 & 0045].
Modified Ishizuka and Kessels are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with a gate valve, as in Kessels, to control the pressure within the apparatus [Kessels - 0045].
13.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Yamamoto (US 2011/0226181), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Iwai (US 2010/0216313).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 32:
Modified Ishizuka does not specifically teach a frame disposed between the at least one wafer edge region protection element and the workpiece support.
Iwai teaches a frame (holder frame, 6) disposed between the wafer edge region protection element (dielectric cover member, 40) and the workpiece support (300) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].
Regarding claim 34:
Modified Ishizuka does not specifically teach a frame disposed between the first wall of the at least one wafer edge region protection element and the surface of the workpiece support and between the second wall and the third wall of the at least one wafer edge region protection element.
Iwai teaches a frame (holder frame, 6) disposed between the first wall of the at least one wafer edge region protection element (top surface of 40) and the surface of the workpiece support (300) and between the second wall (radially outer wall) and the third wall (radially inner wall) of the at least one wafer edge region protection element (dielectric cover member, 40) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].





REJECTION #3
14.	Claims 7, 17-21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Maeda et al (US 2013/0267098), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) with substantiating evidence provided by Koshiishi et al (US 5,919,332).
Regarding claim 7:
	Ishizuka teaches a plasma etching apparatus (etching apparatus) for etching a wafer (object, 22) using plasma [fig 5 & col 6, lines 11-23], the apparatus (etching apparatus) including: a first chamber (first chamber, 10), a first plasma production source (loop antenna, 32) and a first gas supply (gas inlet pipe, 14) for introducing a supply of gas (gas source, 15) into the first chamber (first chamber, 10), wherein the first plasma production source (loop antenna, 32) is disposed around the first chamber (first chamber, 10) [fig 5 & col 3, lines 29-38 and col 4, lines 11-23]; a second chamber (second chamber, 60), a second plasma production source (coil, 72) and a second gas supply (gas inlet pipes, 66) for introducing a supply of gas (gas source, 17) into the second chamber (second chamber, 60) [fig 5 & col 6, lines 24-34 and 42-60], the second gas supply (gas source, 17) being independently controllable (via controller 50) of the first gas supply (gas inlet pipe, 14) [fig 5 & col 7, lines 19-21], wherein the second plasma production source (coil, 72) is disposed around the second chamber (second chamber, 60) [fig 5 & col 6, lines 24-34 and 42-60]; a workpiece support (support table, 20) positioned in the second chamber (second chamber, 60) [fig 5 & col 6, lines 61-66]; and the second chamber (second chamber, 60) has a chamber wall including a side section (wall of upper chamber 62) above the workpiece support (support table, 20) [fig 5 & col 6, lines 24-34 and 61-66], the second plasma production source (coil, 72) and the second gas supply (gas inlet pipes, 66) are positioned relative to the second chamber (second chamber, 60) to produce a plasma within the second chamber (second chamber, 60) adjacent the side section of the chamber wall (wall of upper chamber 62) [fig 5 & col 6, lines 24-34 and 42-60].
	Ishizuka does not specifically teach the workpiece support is wider than a diameter of the side section of the second chamber.
Maeda teaches the workpiece support (4) is wider than (see fig 1) a diameter of a side section of the second chamber (inside diameter Dq of the dielectric container 1 is set based on the diameter Dw of the wafer such that 0.6 Dw<Dq<1.4 Dw) [fig 1 & 0033].
Ishizuka and Maeda are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second chamber of Ishizuka to be narrower than a diameter of the workpiece support, as in Maeda, because such a configuration allows the wafer to be processed uniformly [Maeda – fig 1 & 0034] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
	Ishizuka modified by Maeda does not teach at least one wafer edge region protection element disposed on the workpiece support for protecting the edge of a wafer and/or a region outwardly circumjacent to the edge of the wafer, wherein the at least one wafer edge region protection element has a first wall disposed parallel to a surface of the workpiece support and a second wall extending from the first wall to the surface of the workpiece support, and wherein the at least one wafer edge region protection element extends inwardly into the chamber to a first vertical plane.
Wongsenakhum teaches at least one wafer edge region protection element (ring, 106) disposed on the workpiece support (pedestal, 104) for protecting the edge of the wafer and/or a region outwardly circumjacent to the edge of the wafer (may be placed over the wafer as an exclusion ring), wherein the at least one wafer edge region protection element (ring, 106) has a first wall (top wall of 106) disposed parallel to a surface of the workpiece support (top surface of 104) and a second wall (sidewall of 106) extending from the first wall (top wall of 106) to the surface of the workpiece support (top surface of 104) [fig 1A & col 2, lines 26-49], and wherein the at least one wafer edge region protection element (ring, 106) extends inwardly into the chamber to a first vertical plane (may be placed over the wafer as an exclusion ring) [fig 1A & col 2, lines 26-49].
Modified Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
	Ishizuka modified by Maeda and Wongsenakhum does not teach a plurality of gas flow pathway defining elements for defining a gas flow pathway in the vicinity of the wafer when positioned on the workpiece support, and in which the gas flow pathway defining elements include at least one auxiliary element spaced apart from the at least one wafer edge region protection element to define the gas flow pathway, and the at least one auxiliary element extends radially inward to the vertical plane directly from the side section of the chamber wall of the second chamber over the at least one wafer edge protection element as spaced vertically therefrom such that the at least one auxiliary element and the at least one wafer edge protection element delimit the gas flow pathway, wherein the gas flow pathway extends radially relative to the second chamber, and wherein a bottom wall of the at least one auxiliary element opposite the at least one wafer edge region protection element is parallel to the surface of the workpiece support, wherein the at least one auxiliary element defines a first top wall disposed directly on the chamber wall parallel to the surface of the workpiece support and a second top wall extending directly from the first top wall toward the vertical plane at a non-parallel and non-perpendicular angle relative to the surface of the workpiece support, wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle.
	Cooke teaches a plurality of gas flow pathway defining elements (guide, 12, and edge of substrate support 6) for defining a gas flow pathway (gap) in the vicinity of the wafer (substrate, 8) when positioned on the workpiece support (substrate support, 6) [fig 1, 6 & 0057, 0082], and in which the gas flow pathway defining elements (12/ edge of substrate support 6) include at least one auxiliary element (guide, 12) spaced apart from the workpiece support edge (edge of substrate support 6) to define the gas flow pathway (gap) [fig 1, 6 & 0057, 0082], and the at least one auxiliary element (guide, 12) extends radially inward to the vertical plane (aperture is approximately the same diameter as that of the substrate) directly from the side section of the chamber wall of the second chamber (contact with the wall of the chamber within intermediate region, 11) over the workpiece support edge (edge of substrate support 6) as spaced vertically therefrom such that the at least one auxiliary element (12) and the workpiece support edge (edge of substrate support 6) delimit the gas flow pathway (gap) [fig 1, 6 & 0057, 0063, 0082], wherein the gas flow pathway (gap) extends radially (along radius) relative to the second chamber (intermediate region, 11) [fig 1, 6 & 0057, 0082], and wherein a bottom wall of the at least one auxiliary element (bottom surface of 12) opposite the workpiece support edge (edge of substrate support 6) is parallel to the surface of the workpiece support (see fig 6) [fig 1, 6 & 0057, 0082], wherein the at least one auxiliary element (guide, 12) defines a first top wall (radially outer top wall) disposed directly on the chamber wall (sidewall of 2) parallel to the surface of the workpiece support (the guide may take a number of other forms, for example as a funnel – it is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending) and a second top wall (top obliquely oriented wall) extending directly from the first top wall (radially outer top wall) toward the vertical plane at a non-parallel and non-perpendicular angle (see fig 6) relative to the surface of the workpiece support (top surface of 6), wherein the first top wall (uppermost section of 12) of the at least one auxiliary element (12) intersect the chamber wall at an approximately perpendicular angle (the guide may take a number of other forms, for example as a funnel – it is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending) [fig 1, 6 & 0026].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Additionally/alternatively, Ye teaches at least one auxiliary element (focus ring, 90) defines a first top wall (radially outer top wall of 90) disposed directly on the chamber wall (90 can be designed as a fixed ring structure attached to the sidewall 35 of the process chamber 30) parallel to the surface of the workpiece support (see fig 2) and a second top wall (containment wall, 95) extending directly from the first top wall (radially outer top wall of 90) toward the vertical plane at a non-parallel and non-perpendicular angle (forms an angle alpha) relative to the surface of the workpiece support (see fig 2) [fig 2 & col 4, lines 8-42].
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one auxiliary element of modified Ishizuka with the auxiliary element shape of Ye to guide the flow of fresh reactive process gas species to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42].
Finally, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth above, it would have been obvious to modify the at least one wafer edge region protection element of modified Ishizuka (12 of Cooke) with the shape depicted in fig 2 of Ye. It is noted that such a modification results in a structure “wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle”.
Regarding claim 17:
Ishizuka modified by Maeda does not teach the at least one wafer edge region protection element is an annular wafer edge protection device.
Wongsenakhum teaches the at least one wafer edge region protection element (106) is an annular wafer edge protection device (ring) [fig 1A & col 2, lines 26-49].
Modified Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
Regarding claims 18-19:
Ishizuka modified by Maeda and Wongsenakhum does not teach the at least one auxiliary element includes one or more baffles; and the at least one auxiliary element is an annular baffle. 
Cooke teaches the at least one auxiliary element (guide, 12) includes one or more baffles (arranged effectively as a funnel) [fig 1, 6 & 0057]; and the at least one auxiliary element (guide, 12) is an annular baffle (frusto-conical guide arranged effectively as a funnel) [fig 1, 6 & 0057].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Regarding claim 20:
Modified Ishizuka discloses the claimed invention except for "in which among radially inner and outer portions of the at least one wafer edge region protection element, the at least one auxiliary element is positioned over only the radially inner portion of the at least one wafer edge region protection element”.  It would have been an obvious matter of design choice to position the at least one auxiliary element over only the radially inner portion of the at least one wafer edge protection region element, since applicant has not disclosed that said position solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the at least one auxiliary element over both the radially inner and outer portions of the at least one wafer edge protection region element [MPEP 2144.04].
Regarding claim 21:
Ishizuka modified by Maeda, Wongsenakhum, and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Ye teaches at least one auxiliary element (focus ring, 90) is spaced apart from the at least one wafer edge region protection element (see edge ring depicted in fig 2) to define a gap (channel, 100) of between 2 and 80 mm (inlet width w is preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 27:
Ishizuka modified by Maeda, Wongsenakhum, and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Ye teaches at least one wafer edge region protection element (see edge ring depicted in fig 2) is spaced vertically from the at least one auxiliary element (focus ring, 90) by a distance (inlet width w) from 5 mm to 50 mm (preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 33:
Modified Ishizuka teaches the at least one wafer edge region protection element (ring, 106) further includes a third wall (radially inner sidewall of 106) extending from the first wall (top wall of 106) toward the surface of the workpiece support (top surface of 104) and a fourth wall (horizontal bottom wall of 106) extending from the third wall (radially inner sidewall of 106) that is disposed parallel to and spaced apart (see fig 1A) from the surface of the workpiece support (top surface of 104) [Wongsenakhum - fig 1A & col 2, lines 26-49].
15.	Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Maeda et al (US 2013/0267098), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-20, and 33 above, and further in view of Yamamoto (US 2011/0226181) with substantiating evidence provided by Koshiishi et al (US 5,919,332).
	The limitations of claims 7, 17-20, and 33 have been set forth above.
Regarding claim 21:
Ishizuka modified by Maeda, Wongsenakhum, and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Yamamoto teaches at least one auxiliary element (orifice forming member, 96) is spaced apart from the at least one wafer edge region protection element (cover ring, 76) to define a gap (vertical width, L2) of between 2 and 80 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
Regarding claim 27:
Ishizuka modified by Maeda, Wongsenakhum, and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Yamamoto teaches at least one wafer edge region protection element (cover ring, 76) is spaced vertically from the at least one auxiliary element (orifice forming member, 96) by a distance (vertical width, L2) from 5 mm to 50 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
16.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Maeda et al (US 2013/0267098), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Kessels et al (US 2010/0003827).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 26:
Modified Ishizuka teaches a pump (vacuum pump, 19) and an exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10], wherein the pump (vacuum pump, 19) is in fluid communication with the gas flow pathway (defined between 106 and 12 of Wongsenakhum and Cooke, respectively) via the exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10].
Modified Ishizuka does not specifically disclose a gate valve on the exhaust line.
Kessels teaches a gate valve (gate valve) on the exhaust line (see fig 5) [fig 5 & 0045].
Modified Ishizuka and Kessels are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with a gate valve, as in Kessels, to control the pressure within the apparatus [Kessels - 0045].
17.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Maeda et al (US 2013/0267098), Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Iwai (US 2010/0216313).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 32:
Modified Ishizuka does not specifically teach a frame disposed between the at least one wafer edge region protection element and the workpiece support.
Iwai teaches a frame (holder frame, 6) disposed between the wafer edge region protection element (dielectric cover member, 40) and the workpiece support (300) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].
Regarding claim 34:
Modified Ishizuka does not specifically teach a frame disposed between the first wall of the at least one wafer edge region protection element and the surface of the workpiece support and between the second wall and the third wall of the at least one wafer edge region protection element.
Iwai teaches a frame (holder frame, 6) disposed between the first wall of the at least one wafer edge region protection element (top surface of 40) and the surface of the workpiece support (300) and between the second wall (radially outer wall) and the third wall (radially inner wall) of the at least one wafer edge region protection element (dielectric cover member, 40) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].









REJECTION #4
18.	Claims 7, 17-21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2013/0267098) in view of Tomioka et al (US 5,897,713), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348).
Regarding claim 7:
	Maeda teaches a plasma etching apparatus (plasma processing apparatus) for etching a wafer (wafer, 5) using plasma [fig 1 & 0029-0030], the apparatus (plasma processing apparatus) including: a first chamber (upper portion of 1), a first plasma production source (helical antenna, 7) and a first gas supply (gas supply system, 21) for introducing a supply of gas (process gas) into the first chamber (upper portion of 1), wherein the first plasma production source (helical antenna, 7) is disposed around the first chamber (upper portion of 1)[1 & 0030-0031]; a second chamber (lower portion of 1 and 3) [fig 1 & 0030]; a workpiece support (wafer stage, 4) positioned in the second chamber (3) [fig 1 & 0030]; the second chamber (lower portion of 1 and 3) has a chamber wall (wall of 1) including a side section above the workpiece support (see fig 1), and wherein the workpiece support is wider than a diameter of the side section of the second chamber (see fig 1) [fig 1 & 0030]
	Maeda does not specifically teach a second plasma production source and a second gas supply for introducing a supply of gas into the second chamber, the second gas supply being independently controllable of the first gas supply, wherein the second plasma production source is disposed around the second chamber; the second plasma production source and the second gas supply are positioned relative to the second chamber to produce a plasma within the second chamber adjacent the side section of the chamber wall.
	Tomioka teaches a second plasma production source (55b) and a second gas supply (86) for introducing a supply of gas (second gas) into the second chamber (portion of chamber below 55a), the second gas supply (86) being independently controllable (different gases are inlet) of the first gas supply (88), wherein the second plasma production source (55b) is disposed around the second chamber (portion of chamber below 55a) [fig 10 & col 11, lines 40-45 and col 12, lines 18-26]; the second plasma production source (55b) and the second gas supply (86) are positioned relative to the second chamber (portion of chamber below 55a) to produce a plasma within the second chamber (portion of chamber below 55a) adjacent the side section of the chamber wall (see fig 10) [fig 5 & col 11-14, lines 20-10].
Maeda and Tomioka are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second chamber of Maeda to include a second plasma production source and a second gas supply, as in Tomioka, to control progress of dissociation of the process gas in order to form excellent film [Tomioka – col 3, lines 2-5 and col 12, lines 55-56].
	Maeda modified by Tomioka does not teach at least one wafer edge region protection element disposed on the workpiece support for protecting the edge of a wafer and/or a region outwardly circumjacent to the edge of the wafer, wherein the at least one wafer edge region protection element has a first wall disposed parallel to a surface of the workpiece support and a second wall extending from the first wall to the surface of the workpiece support, and wherein the at least one wafer edge region protection element extends inwardly into the chamber to a first vertical plane.
Wongsenakhum teaches at least one wafer edge region protection element (ring, 106) disposed on the workpiece support (pedestal, 104) for protecting the edge of the wafer and/or a region outwardly circumjacent to the edge of the wafer (may be placed over the wafer as an exclusion ring), wherein the at least one wafer edge region protection element (ring, 106) has a first wall (top wall of 106) disposed parallel to a surface of the workpiece support (top surface of 104) and a second wall (sidewall of 106) extending from the first wall (top wall of 106) to the surface of the workpiece support (top surface of 104) [fig 1A & col 2, lines 26-49], and wherein the at least one wafer edge region protection element (ring, 106) extends inwardly into the chamber to a first vertical plane (may be placed over the wafer as an exclusion ring) [fig 1A & col 2, lines 26-49].
Modified Maeda and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Maeda with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
	Maeda modified by Tomioka and Wongsenakhum does not teach a plurality of gas flow pathway defining elements for defining a gas flow pathway in the vicinity of the wafer when positioned on the workpiece support, and in which the gas flow pathway defining elements include at least one auxiliary element spaced apart from the at least one wafer edge region protection element to define the gas flow pathway, and the at least one auxiliary element extends radially inward to the vertical plane directly from the side section of the chamber wall of the second chamber over the at least one wafer edge protection element as spaced vertically therefrom such that the at least one auxiliary element and the at least one wafer edge protection element delimit the gas flow pathway, wherein the gas flow pathway extends radially relative to the second chamber, and wherein a bottom wall of the at least one auxiliary element opposite the at least one wafer edge region protection element is parallel to the surface of the workpiece support, wherein the at least one auxiliary element defines a first top wall disposed directly on the chamber wall parallel to the surface of the workpiece support and a second top wall extending directly from the first top wall toward the vertical plane at a non-parallel and non-perpendicular angle relative to the surface of the workpiece support, wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle.
	Cooke teaches a plurality of gas flow pathway defining elements (guide, 12, and edge of substrate support 6) for defining a gas flow pathway (gap) in the vicinity of the wafer (substrate, 8) when positioned on the workpiece support (substrate support, 6) [fig 1, 6 & 0057, 0082], and in which the gas flow pathway defining elements (12/ edge of substrate support 6) include at least one auxiliary element (guide, 12) spaced apart from the workpiece support edge (edge of substrate support 6) to define the gas flow pathway (gap) [fig 1, 6 & 0057, 0082], and the at least one auxiliary element (guide, 12) extends radially inward to the vertical plane (aperture is approximately the same diameter as that of the substrate) directly from the side section of the chamber wall of the second chamber (contact with the wall of the chamber within intermediate region, 11) over the workpiece support edge (edge of substrate support 6) as spaced vertically therefrom such that the at least one auxiliary element (12) and the workpiece support edge (edge of substrate support 6) delimit the gas flow pathway (gap) [fig 1, 6 & 0057, 0063, 0082], wherein the gas flow pathway (gap) extends radially (along radius) relative to the second chamber (intermediate region, 11) [fig 1, 6 & 0057, 0082], and wherein a bottom wall of the at least one auxiliary element (bottom surface of 12) opposite the workpiece support edge (edge of substrate support 6) is parallel to the surface of the workpiece support (see fig 6) [fig 1, 6 & 0057, 0082], wherein the at least one auxiliary element (guide, 12) defines a first top wall (radially outer top wall) disposed directly on the chamber wall (sidewall of 2) parallel to the surface of the workpiece support (the guide may take a number of other forms, for example as a funnel – it is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending) and a second top wall (top obliquely oriented wall) extending directly from the first top wall (radially outer top wall) toward the vertical plane at a non-parallel and non-perpendicular angle (see fig 6) relative to the surface of the workpiece support (top surface of 6), wherein the first top wall (uppermost section of 12) of the at least one auxiliary element (12) intersect the chamber wall at an approximately perpendicular angle (the guide may take a number of other forms, for example as a funnel – it is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending) [fig 1, 6 & 0026].
Modified Maeda and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Maeda with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Additionally/alternatively, Ye teaches at least one auxiliary element (focus ring, 90) defines a first top wall (radially outer top wall of 90) disposed directly on the chamber wall (90 can be designed as a fixed ring structure attached to the sidewall 35 of the process chamber 30) parallel to the surface of the workpiece support (see fig 2) and a second top wall (containment wall, 95) extending directly from the first top wall (radially outer top wall of 90) toward the vertical plane at a non-parallel and non-perpendicular angle (forms an angle alpha) relative to the surface of the workpiece support (see fig 2) [fig 2 & col 4, lines 8-42].
Modified Maeda and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one auxiliary element of modified Maeda with the auxiliary element shape of Ye to guide the flow of fresh reactive process gas species to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42].
Finally, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth above, it would have been obvious to modify the at least one wafer edge region protection element of modified Maeda (12 of Cooke) with the shape depicted in fig 2 of Ye. It is noted that such a modification results in a structure “wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle”.
Regarding claim 17:
Maeda modified by Tomioka does not teach the at least one wafer edge region protection element is an annular wafer edge protection device.
Wongsenakhum teaches the at least one wafer edge region protection element (106) is an annular wafer edge protection device (ring) [fig 1A & col 2, lines 26-49].
Modified Maeda and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Maeda with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
Regarding claims 18-19:
Maeda modified by Tomioka and Wongsenakhum does not teach the at least one auxiliary element includes one or more baffles; and the at least one auxiliary element is an annular baffle. 
Cooke teaches the at least one auxiliary element (guide, 12) includes one or more baffles (arranged effectively as a funnel) [fig 1, 6 & 0057]; and the at least one auxiliary element (guide, 12) is an annular baffle (frusto-conical guide arranged effectively as a funnel) [fig 1, 6 & 0057].
Modified Maeda and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Maeda with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Regarding claim 20:
Modified Maeda discloses the claimed invention except for "in which among radially inner and outer portions of the at least one wafer edge region protection element, the at least one auxiliary element is positioned over only the radially inner portion of the at least one wafer edge region protection element”.  It would have been an obvious matter of design choice to position the at least one auxiliary element over only the radially inner portion of the at least one wafer edge protection region element, since applicant has not disclosed that said position solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the at least one auxiliary element over both the radially inner and outer portions of the at least one wafer edge protection region element [MPEP 2144.04].
Regarding claim 21:
Maeda modified by Tomioka, Wongsenakhum, and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Ye teaches at least one auxiliary element (focus ring, 90) is spaced apart from the at least one wafer edge region protection element (see edge ring depicted in fig 2) to define a gap (channel, 100) of between 2 and 80 mm (inlet width w is preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Maeda and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Maeda with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 27:
Maeda modified by Tomioka, Wongsenakhum, and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Ye teaches at least one wafer edge region protection element (see edge ring depicted in fig 2) is spaced vertically from the at least one auxiliary element (focus ring, 90) by a distance (inlet width w) from 5 mm to 50 mm (preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Maeda and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Maeda with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 33:
Modified Maeda teaches the at least one wafer edge region protection element (ring, 106) further includes a third wall (radially inner sidewall of 106) extending from the first wall (top wall of 106) toward the surface of the workpiece support (top surface of 104) and a fourth wall (horizontal bottom wall of 106) extending from the third wall (radially inner sidewall of 106) that is disposed parallel to and spaced apart (see fig 1A) from the surface of the workpiece support (top surface of 104) [Wongsenakhum - fig 1A & col 2, lines 26-49].
19.	Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2013/0267098) in view of Tomioka et al (US 5,897,713), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-20, and 33 above, and further in view of Yamamoto (US 2011/0226181) with substantiating evidence provided by Koshiishi et al (US 5,919,332).
	The limitations of claims 7, 17-20, and 33 have been set forth above.
Regarding claim 21:
Maeda modified by Tomioka, Wongsenakhum, and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Yamamoto teaches at least one auxiliary element (orifice forming member, 96) is spaced apart from the at least one wafer edge region protection element (cover ring, 76) to define a gap (vertical width, L2) of between 2 and 80 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Maeda and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Maeda with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
Regarding claim 27:
Maeda modified by Tomioka, Wongsenakhum, and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Yamamoto teaches at least one wafer edge region protection element (cover ring, 76) is spaced vertically from the at least one auxiliary element (orifice forming member, 96) by a distance (vertical width, L2) from 5 mm to 50 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Maeda and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Maeda with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
20.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2013/0267098) in view of Tomioka et al (US 5,897,713), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Kessels et al (US 2010/0003827).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 26:
Modified Maeda teaches a pump (vacuum pump, 23) and an exhaust line (line feeding 23) [Maeda – fig 1 & 0030], wherein the pump (vacuum pump, 23) is in fluid communication with the gas flow pathway (defined between 106 and 12 of Wongsenakhum and Cooke, respectively) via the exhaust line (exhaust pipes, 18) [Maeda – fig 1 & 0030].
Modified Maeda does not specifically disclose a gate valve on the exhaust line.
Kessels teaches a gate valve (gate valve) on the exhaust line (see fig 5) [fig 5 & 0045].
Modified Maeda and Kessels are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Maeda with a gate valve, as in Kessels, to control the pressure within the apparatus [Kessels - 0045].
21.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2013/0267098) in view of Tomioka et al (US 5,897,713), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Iwai (US 2010/0216313).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 32:
Modified Maeda does not specifically teach a frame disposed between the at least one wafer edge region protection element and the workpiece support.
Iwai teaches a frame (holder frame, 6) disposed between the wafer edge region protection element (dielectric cover member, 40) and the workpiece support (300) [fig 5 & 0065].
Modified Maeda and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Maeda to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].
Regarding claim 34:
Modified Maeda does not specifically teach a frame disposed between the first wall of the at least one wafer edge region protection element and the surface of the workpiece support and between the second wall and the third wall of the at least one wafer edge region protection element.
Iwai teaches a frame (holder frame, 6) disposed between the first wall of the at least one wafer edge region protection element (top surface of 40) and the surface of the workpiece support (300) and between the second wall (radially outer wall) and the third wall (radially inner wall) of the at least one wafer edge region protection element (dielectric cover member, 40) [fig 5 & 0065].
Modified Maeda and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Maeda to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].









Response to Arguments
22.	Applicant’s arguments, see Remarks, filed 03/22/2022, with respect to the rejection of claim(s) 7, 17-21, 26-27, and 32-34 under 35 USC 103 have been fully considered but they are not persuasive. 
REJECTION #1
	Applicant argues that the relationship between the second chamber and the workpiece support is not taught or suggested. 
	In response, examiner disagrees. Ishizuka teaches said relationship in annotated figure 5 above.
	Applicant argues that the radially outer top wall in fig 6 of Cooke (second top wall) does not extend directly from the obliquely oriented wall (first top wall).
	In response, examiner agrees that Cooke does not depict the claimed shape of the auxiliary element. However, a reference is good for all it teaches. Cooke disclose that the guide may take a number of other forms, for example as a funnel [0026]. It is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending.  
Applicant argues if Cooke’s shape is modified using Ye, then the flat section adjacent 95 in Ye would block the gas flow. Therefore, the proposed modification would render Cooke unsatisfactory for its intended purpose. 
	In response, examiner disagrees. It is noted that (i) the intended purpose of Cooke is to plasma process substrates, and (ii) 12 of Cooke and 90 of Ye are the same exact structure serving the same exact purpose. Therefore, arguing that that the shape of 90 in Ye would make 12 inoperable is strange and inconsistent because 90 of Ye is actually disclosed to serve said purpose effectively with the disclosed shape.
REJECTION #2
Applicant argues that the radially outer top wall in fig 6 of Cooke (second top wall) does not extend directly from the obliquely oriented wall (first top wall).
	In response, examiner agrees that Cooke does not depict the claimed shape of the auxiliary element. However, a reference is good for all it teaches. Cooke disclose that the guide may take a number of other forms, for example as a funnel [0026]. It is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending.  
Applicant argues if Cooke’s shape is modified using Ye, then the flat section adjacent 95 in Ye would block the gas flow. Therefore, the proposed modification would render Cooke unsatisfactory for its intended purpose. 
	In response, examiner disagrees. It is noted that (i) the intended purpose of Cooke is to plasma process substrates, and (ii) 12 of Cooke and 90 of Ye are the same exact structure serving the same exact purpose. Therefore, arguing that that the shape of 90 in Ye would make 12 inoperable is strange and inconsistent because 90 of Ye is actually disclosed to serve said purpose effectively with the disclosed shape.
REJECTION #3
Applicant argues that the radially outer top wall in fig 6 of Cooke (second top wall) does not extend directly from the obliquely oriented wall (first top wall).
	In response, examiner agrees that Cooke does not depict the claimed shape of the auxiliary element. However, a reference is good for all it teaches. Cooke disclose that the guide may take a number of other forms, for example as a funnel [0026]. It is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending.  
Applicant argues if Cooke’s shape is modified using Ye, then the flat section adjacent 95 in Ye would block the gas flow. Therefore, the proposed modification would render Cooke unsatisfactory for its intended purpose. 
	In response, examiner disagrees. It is noted that (i) the intended purpose of Cooke is to plasma process substrates, and (ii) 12 of Cooke and 90 of Ye are the same exact structure serving the same exact purpose. Therefore, arguing that that the shape of 90 in Ye would make 12 inoperable is strange and inconsistent because 90 of Ye is actually disclosed to serve said purpose effectively with the disclosed shape.
REJECTION #4
Applicant argues that the radially outer top wall in fig 6 of Cooke (second top wall) does not extend directly from the obliquely oriented wall (first top wall).
	In response, examiner agrees that Cooke does not depict the claimed shape of the auxiliary element. However, a reference is good for all it teaches. Cooke disclose that the guide may take a number of other forms, for example as a funnel [0026]. It is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending.  
Applicant argues if Cooke’s shape is modified using Ye, then the flat section adjacent 95 in Ye would block the gas flow. Therefore, the proposed modification would render Cooke unsatisfactory for its intended purpose. 
	In response, examiner disagrees. It is noted that (i) the intended purpose of Cooke is to plasma process substrates, and (ii) 12 of Cooke and 90 of Ye are the same exact structure serving the same exact purpose. Therefore, arguing that that the shape of 90 in Ye would make 12 inoperable is strange and inconsistent because 90 of Ye is actually disclosed to serve said purpose effectively with the disclosed shape.
	Applicant argues that the references do not teach the position of the plasma production sources. Specifically, Tomioka’s coil is disposed around 52a and not 51.
	In response, it is noted that the second chamber has been interpreted to correspond to the portion of chamber below 55a. This includes the bottom portion of 52a and 51. As such, the limitations of the claim are met by Tomioka. It is noted that the instant application defines a “second chamber” in the same exact manner. 

Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718